DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to RCE
2.	An RCE was filed December 23, 2021 with an accompanying amendment (hereinafter “Amendment”), which has been entered and considered. The Amendment was submitted in response to the Final Rejection dated August 23, 2021.
	Claims 31 – 54 remain pending in the application.  Only Claim 31 was amended in a trivial manner which did not affect the scope of the claim from the previous prosecution.  Applicant’s remarks have been carefully considered but are not deemed persuasive.  Therefore, the rejection under §103 is maintained.  A response to Applicant’s arguments are set forth at the end of this Non-Final Rejection.
	
	NOTE:  An interview is encouraged in order to achieve the goals of compact prosecution.  See AIR link at the end of this Action to request an interview.  Despite a previous suggestion for an interview by the Examiner, no interview was requested or conducted.

Denial of Claim of Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  However, Applicant 
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	Each of the disclosures of the following prior-filed provisional applications fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, as follows:
	Application 61/758,508	This application does not provide any drawings whatsoever and only one paragraph of the specification relates to the claimed invention; that paragraph does not provide explicit support for the last two limitations of Claim 31 or several of the dependent claims.
	Application 61/753,857	This application is directed to a very different invention involving a tree structure for storing data.
	Application 61/700,094	This application contains only two drawings and the short specification does not reference or explain the drawings whatsoever.  Only one paragraph of the specification relates to the claimed invention; that paragraph does not 
	Therefore, the disclosures in these provisional applications do not appear to provide support for one or more limitations of the claims of the present invention and they are not entitled to the benefit of the filing date of these provisional applications.  However, the specification of Application 61/876,200, subject to further review and consideration, does appear to provide such support.  
	Therefore, it is respectfully submitted that – subject to Applicant’s further arguments – the effective filing date of this instant Application is September 10, 2013.
	Further to this issue of priority, Applicant is invited to review:  U.S. Patent Publication No. 2010/0332650 to Aisen et al., published Dec. 30, 2010, cited below, which is well prior to all provisionals to which priority is claimed.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 31 – 54 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2013/0297478 to Mannix (hereinafter “Mannix”) in view of U.S. Patent Publication No. 2007/0070914 to Abigail (hereinafter “Abigail”) and further in view of Non-Patent Literature “Pragmatic Network Latency Engineering Fundamental Facts and Analysis,” authored by Rony Kay, hereinafter (“Kay”).
	
	
	With regard to the Previous Amendment, Claim 31, which is illustrative of the rejection, was amended as follows:

    PNG
    media_image1.png
    550
    674
    media_image1.png
    Greyscale

	Thus, Applicant has merely incorporated Claims 36 and 41 into Claim 31.  These dependent claims were rejected in the Non-Final Rejection on the basis of the cited art and they remain rejected.  There is nothing about their incorporation into Claim 31 that renders them nonobvious.
	Mannix teaches these features as outlined below.  Mannix teaches a “delay algorithm” and a “temporal buffer” – a physical device which can be configured or adjusted to impose a desired amount of latency.  (See at least [0003] – [0004].)
	These features are also taught by Abigail.  Buffers and modems are mentioned as physical devices which impose latency.  (See at least [0026].)  Routers and the wire over which packets are routed are also taught.  See Abstract.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffering latency process of Mannix using timing calculations and algorithms with the routing and re-routing teachings of Abigail.  The motivation to make this modification comes from Mannix.  As noted above, Mannix teaches that there are other ways – perhaps more simple – of physically inducing latency such as dithering.  The “inherent” latency of connections and routings of Abigail would be readily apparent to a person of ordinary skill in the art.  That is, it would greatly reduce the complexity and expense of the Mannix buffered and algorithmic system to use the routing teachings of Abigail.  It is significant that Abigail teaches that routing is a form of “buffering.”  Thus, a person of ordinary skill in the art would have a reasonable expectation of success since routing and re-routing packets and messages is well known and understood in the art of network communications.

	With regard to a reading of the references on the claims as previously presented:
	The Mannix reference is in the same field of endeavor as the claimed invention. It is entitled:  “System, method, and computer-readable medium for improving the efficiency and stability of financial markets.”  It relates to imposing latency in an electronic trading market a sufficient time to allow for fairness in trading to all traders.  
The Abstract reads as follows:
	“A method to assist in the operation of a financial market. The method including receiving one or more transaction messages, where the one or more transaction messages include one or more orders or order commitments to be executed on the financial market; imposing one or more delays on the one or more orders or order commitments using a delay algorithm; processing the one or more order or order commitments by opening the one or more transaction messages after the one or more delays; matching the opened orders or order commitments; and executing the matched orders or order commitments.”  (emphasis added)  

	In particular, Mannix teaches as follows:
	“[0004] In another embodiment a financial exchange system may be provided to assist in the operation of a financial market. The system may include a storage device comprising a temporal buffer; an input device configured to receive one or more orders or order commitments to buy or sell a financial instrument on the financial market; and a processor configured to: insert the one or more orders or order commitments into the temporal buffer, calculate a delay to be applied to one or more orders or order commitments based on positions of the one or more orders or order commitments within the temporal buffer, and expose one or more orders or order commitments to the financial market for execution after the associated delay.”  (emphasis added) 

	Therefore, Mannix teaches imposing a delay (e.g. latency) – which is specifically calculated -  on market trades and data using a “buffer” in order to allow a sufficient time for other traders to trade on the information.  Thus, Mannix addresses the exact problem addressed by the claimed invention:
	“[0013] Participants, regulators, and observers of commodity and security markets may be concerned that the explosive growth of high-frequency digital trading is somehow excessive, costly, unfair, and/or destabilizing. The digitization of the trading infrastructure, in combination with ubiquitous but fleeting information asymmetries, has stimulated a dramatic expansion of racing (e.g., the wasteful expenditure of resources in a contest to trade ahead of other market participants). Racing—like its cousin, queuing—is an example of a directly unproductive profit-seeking (DUP) activity whose costs erode the gains from trade that otherwise would be available to participants in the market. Racing may be reduced through the optional use of randomizing temporal buffers in the order flow. By slightly slowing the pace of trading, for example, such buffers may allow market-data dissemination processes to saturate (e.g., allow information asymmetries to dissipate) faster than order execution processes, so that price discovery and trading may operate more efficiently in an environment with more symmetrical information. By decoupling order flow from market-data flow, this may also reduce chaotic feedback instabilities that may affect automated trading markets.”  (emphasis added) 

	Mannix teaches the use of buffers, time algorithms, and other physical means to induce latency:
	“[0036] A lottery may operate in a continuous trading environment as follows. Arriving orders may not be exposed to the market right away, but instead may be placed in a buffer or queue. This mechanism may be applied to all orders arriving at an exchange, to a separate pool, and/or to a particular class of tradable financial instruments. This queue may not be a first-in/first-out queue; instead, orders may be drawn out at random. In this sense it is more of a pool than a queue—call it a pooled queue, or PoolQ for short. The average waiting time may be very brief, but some orders may be kept waiting longer than others. In effect, when the timing of access to the trading floor is precious, it may be allocated by lottery.
[0037] FIG. 1 depicts an example PoolQ system. In FIG. 1, traders 110 may issue one or more transaction messages 130 containing one or more orders or order commitments to a financial market 120. Trader 110 may be a machine, such as a computer, or a person issuing transaction messages 130 to financial market 120. Trader 110 may transmit one or more transaction messages 130 in encrypted format or the order or order commitments may be encrypted. The order or order commitments may include an instruction to buy or sell at least one of: a financial instrument, an equity, a stock, a bond, a mutual fund, an option, a bank note, a security, debt, a contract, an exchanged traded fund, an index fund, a currency, an asset, a liability, a portfolio of assets, a commodity, a future, a derivative, and/or a hedge. In one embodiment, a select financial instrument, for example, may be offered only through financial market 120. However, the select financial instrument offered through financial market 120 may be otherwise identical to another different financial instrument traded at a separate financial exchange system. For example, financial market 120 may offer trading in a buffered ETF (exchange traded fund) that is identical to another ETF, except for the requirement that orders for the buffered ETF must be processed through a temporal buffer.”  (emphasis added) 
	“[0047] A physical buffer may not be necessary to implement the PoolQ mechanism. Instead, imposing randomly distributed short delays to the incoming order flow may be sufficient. In effect, the PoolQ mechanism may suppress racing by introducing a synthetic jitter—a random variability in the timing of a trade. In other contexts this may be called dithering. The digital processing of analog (e.g., continuous) data tends to introduce distracting artifacts at the higher frequencies; by adding high-frequency noise (often called “blue” noise, because blue is at the high-frequency end of the visible spectrum), these artifacts may be, if not removed, rendered invisible.
[0048] In one embodiment, the PoolQ mechanism may provide temporal dithering (e.g., high-frequency timing noise) to continuously trading financial markets 120. Just as it does with movies and video games, the use of temporal dithering may supply a fluidity of movement that may otherwise be difficult to achieve. Indeed, the very concept of continuity in a digital system is something of a challenge. This is not a problem as long as the digital processes are much faster than the processes they are controlling—megahertz and now gigahertz computers have no trouble providing the illusion of continuity to music we listen to on a kilohertz scale. Similarly, computers have no trouble suppressing vibration in much slower machine tools. However, when a continuous process being controlled by a computer has patterns that resonate in the same frequency range in which the computer operates, digital artifacts and instabilities may appear. Temporal noise may erase those.”  (emphasis added) 


Accordingly, with regard to Claim 31, 
Mannix teaches:
31. (Previously presented) A computer-implemented method in an electronic trading environment, the method comprising: providing, at a first market center, an electronic trading system comprising: (a) a matching engine configured to receive and execute trading orders, (b) a storage medium configured to record an order book, and (c) at least one communication interface configured to communicate electronic data with trade participants, the electronic data including incoming trading orders from the trade participants and outgoing market data updates to the trade participants; configuring at least one of the matching engine and the at least one communication interface to selectively process the electronic data by performing at least one of:  (See at least [Abstract and Figs. 1 – 3]

(1) imposing a first additional latency on the electronic data of the incoming trading orders to the matching engine, such that, prior to the matching engine receiving or executing an electronic trading order, the first market center has sufficient time to process a market data update which has been generated at a second market center prior to the first market center's receipt of said electronic trading order, and (See at least [0047] – [0048] and other sections quoted above.]

(2) imposing a second additional latency on dissemination of the electronic data of the outgoing market data updates.  (See at least [0049]. “Market News” is considered to constitute the recited outgoing market data.]
Thus, Mannix appears to teach the essential limitations of Claim 31.  Mannix also  teaches that network delay occurs in other related fields such as video, music, and gaming networks.  (See at least Mannix:  [0048]
Nevertheless, out of an abundance of caution, and  subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitations, Mannix does not appear to teach routing or re-routing messages throughout the network as a means to induce latency.  However, Abigail teaches this feature.  Abigail is in the same field of endeavor as the claimed invention and Mannix – inducing latency into a communication network system.  The title of Abigail is:  “Equalized network latency for multi-player gaming.”  Although the “application” of latency in Abigail is in gaming, the field is the same:  network latency and how to induce that when desirable.  Latency in these circumstances is desirable when fairness and equality of opportunity are involved.  Abigail teaches that latency can be introduced by routing messages through a path (i.e. along network cabling):
“[0002] In packet communication networks, latency arises on a connection as a result of the finite travel time of packets from one end of the connection to the other end. In real time applications, such as voice calls or videoconferencing, it is important to minimize the latency of the connection in order that the end users perceive as little delay as possible in traffic. Minimization of latency is less important for non-real time applications, such as e-mail, but is usually desirable.
[0003] In applications involving multiple users, such as multi-player network gaming, differences in latency between the connections of each user can have an impact on the application. For example, in a multiple-player network game requiring simultaneous actions by the players interacting in a shared virtual world, a player whose connection has a latency lower than that of the other players may provide an unfair advantage, as the player is informed of changes in the virtual world ahead of other players, and is able to react to those changes before other players can do so.
[0004] While reducing latency in multi-user applications remains important, in some applications it may be still more important to ensure that the latency of each user is equalized. A system which equalized latency of multiple users would allow such applications to run more effectively and, in the case of network gaming, more fairly.
[0005] In accordance with one aspect of the invention, a method is provided for reducing latency disparity between a plurality of connections accessing a server through a network. The inherent latency of each connection is determined. An imposed latency is determined for each connection, each imposed latency being the difference between the inherent latency of the respective connection and the inherent latency of the connection having the largest inherent latency. Packets for each connection are buffered for a duration of time equal to the imposed latency of the connection. In one embodiment, a new route is determined for at least one of the connections, each new route having an inherent latency greater than the initial inherent latency of the connection. For each such new route, the respective connection is re-established along the new route.
[0006] In accordance with another aspect of the invention, a method is provided for reducing latency disparity between a plurality of connections accessing a server through a network. The inherent latency of each connection is determined. A new route is determined for at least one connection, each new route having an inherent latency greater than the initial inherent latency of the connection. For each such new route, the respective connection is re-established along the new route.
[0005] In accordance with one aspect of the invention, a method is provided for reducing latency disparity between a plurality of connections accessing a server through a network. The inherent latency of each connection is determined. An imposed latency is determined for each connection, each imposed latency being the difference between the inherent latency of the respective connection and the inherent latency of the connection having the largest inherent latency. Packets for each connection are buffered for a duration of time equal to the imposed latency of the connection. In one embodiment, a new route is determined for at least one of the connections, each new route having an inherent latency greater than the initial inherent latency of the connection. For each such new route, the respective connection is re-established along the new route.
[0006] In accordance with another aspect of the invention, a method is provided for reducing latency disparity between a plurality of connections accessing a server through a network. The inherent latency of each connection is determined. A new route is determined for at least one connection, each new route having an inherent latency greater than the initial inherent latency of the connection. For each such new route, the respective connection is re-established along the new route.”  (emphasis added) 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffering latency process of Mannix using timing calculations and algorithms with the routing and re-routing teachings of Abigail.  The motivation to make this modification comes from Mannix.  As noted above, Mannix teaches that there are other ways – perhaps more simple – of physically inducing latency such as dithering.  The “inherent” latency of connections and routings of Abigail would be readily apparent to a person of ordinary skill in the art.  That is, it would greatly reduce the complexity and expense of the Mannix buffered and algorithmic system to use the routing teachings of Abigail.  It is significant that Abigail teaches that routing is a form of “buffering.”  Thus, a person of ordinary skill in the art would have a reasonable expectation of success since routing and re-routing packets and messages is well known and understood in the art of network communications.
Nevertheless, the combined latency system of Mannix in view of Abigail does not appear to teach – not specifically at least – the selection of certain types of cabling to induce latency.  Therefore, out of an abundance of caution, and subject to further consideration, it is noted that Kay teaches these features.  Kay is a scientific publication relating to latency in financial trading networks.  At section 3.5, he teaches the various of sources of latency, one of which is “signal propagation delay,” or the time it takes for an electronic signal to travel a predetermined distance along a wire or cable.  This technology is well understood.  At section 2.1 he teaches that one such cable can be copper or fiber used for optical signals.
 Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined latency inducing system of Mannix in view of Abigail, which uses connections and routing to induce latency, with the physical cable and fiber teachings of Kay.   The motivation to make this modification comes from Mannix.  As noted above, Mannix teaches that there are other ways – perhaps more simple – of physically inducing latency such as dithering.  The “inherent” latency of connections and routings of Abigail would be readily apparent to a person of ordinary skill in the art.  A person of ordinary skill in the art would readily understand from Kay that the type of cable or fiber optic wiring – as well as its length or dimension - would be a factor in the amount of latency induced.  Furthermore, a person of ordinary skill in the art would have a reasonable expectation of success since selection of cabling for routing and re-routing packets and messages is well known and understood in the art of network communications.

With regard to Claim 32, Mannix teaches wherein at least one of said first additional latency and said second additional latency is imposed by the matching engine.  (See at least Fig. 1.  The market 120 and the queue 150 are considered to constitute the recited matching engine.)

With regard to Claim 33, Mannix teaches wherein at least one of said first additional latency and said second additional latency is imposed by the at least one communication interface.  (See at least Fig. 3 and the interface 324.)

With regard to Claim 34, Mannix teaches wherein at least one of said first additional latency and said second additional latency is of a predetermined, fixed amount.  (See at least [0046[.)

With regard to Claim 35, Mannix teaches wherein at least one of said first additional latency and said second additional latency is of a variable amount.  (See at least [0040] – [0041].)

With regard to Claim 36, Mannix teaches wherein at least one of said first additional latency and said second additional latency is imposed by routing the electronic data through a transmission medium of a physical characteristic chosen to cause a desired amount of latency.  (See at least [0046].  A typical buffer is a form of memory or RAM which is considered to constitute the recited physical characteristic.  Mannix teaches here that the “size” of the buffer can be increased; thus, he teaches selection of a physical characteristic.)

With regard to Claim 37, Abigail teaches wherein said transmission medium comprises a physical cable of dimensions chosen to achieve the desired amount of latency.  (See at least [0006] and other sections quoted above.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffering latency process of Mannix using timing calculations and algorithms with the routing and re-routing teachings of Abigail.  The motivation to make this modification comes from Mannix.  As noted above, Mannix teaches that there are other ways – perhaps more simple – of physically inducing latency such as dithering.  The “inherent” latency of connections and routings of Abigail would be readily apparent to a person of ordinary skill in the art.  That is, it would greatly reduce the complexity and expense of the Mannix buffered and algorithmic system to use the routing teachings of Abigail.  It is significant that Abigail teaches that routing is a form of “buffering.”  Thus, a person of ordinary skill in the art would have a reasonable expectation of success since routing and re-routing packets and messages is well known and understood in the art of network communications.

With regard to Claim 38, Kay teaches wherein said physical cable is a coiled fiber-optic cable of a selected length.  (See at least sections 3.5 and 2.1.)
A person of ordinary skill in the art would readily understand that a “coil” in a cable will effect its dimension – that is, its length – and therefore induce inherent latency.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined latency inducing system of Mannix in view of Abigail, which uses connections and routing to induce latency, with the physical cable and fiber teachings of Kay.   The motivation to make this modification comes from Mannix.  As noted above, Mannix teaches that there are other ways – perhaps more simple – of physically inducing latency such as dithering.  The “inherent” latency of connections and routings of Abigail would be readily apparent to a person of ordinary skill in the art.  A person of ordinary skill in the art would readily understand from Kay that the type of cable or fiber optic wiring – as well as its length or dimension - would be a factor in the amount of latency induced.  Furthermore, a person of ordinary skill in the art would have a reasonable expectation of success since selection of cabling for routing and re-routing packets and messages is well known and understood in the art of network communications.

With regard to Claim 39, Mannix teaches wherein said transmission medium is a physical medium.  (See at least [0046].  A typical buffer is a form of memory or RAM which is considered to constitute the recited transmission medium, in the sense that signals or packets are “transmitted” through it.)  

With regard to Claim 40, Kay teaches wherein said transmission medium comprises a wireless or microwave channel.  (See at least section 2.1 directed to speed of light considerations.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined latency inducing system of Mannix in view of Abigail, which uses connections and routing to induce latency, with the physical cable and fiber teachings of Kay.   The motivation to make this modification comes from Mannix.  As noted above, Mannix teaches that there are other ways – perhaps more simple – of physically inducing latency such as dithering.  The “inherent” latency of connections and routings of Abigail would be readily apparent to a person of ordinary skill in the art.  A person of ordinary skill in the art would readily understand from Kay that inherent latency could also be produced by microwave and wireless transmissions.  All signal propagation involves latency.  Wireless or microwave is another easy choice for a person of ordinary skill in the art.

With regard to Claim 41, Mannix teaches wherein at least one of said first additional latency and said second additional latency is imposed by programming the matching engine with a software.  (See at least [Abstract].  A delay algorithm is considered to constitute the recited programming of the matching engine.)

With regard to Claim 42, Mannix teaches wherein the first market center is selected from a group consisting of: a trading exchange for securities, currencies, or other financial instruments; a dark pool for trading securities, currencies, or other financial instruments; an alternative trading system; an Electronic Communication Network (ECN); a matching engine;  Page 4 of 8 ACTIVE/101481451.1Second Preliminary Amendment Atty. Docket No. IEX-002C 1 an advertising exchange; an electronic market; an auction-based online shopping system; a ticket or hotel booking system; a multiplayer online gaming system; and a virtual in-game market.  (See at least [0044] and [0048].)

With regard to Claim 43, this claim is essentially identical to Claim 31 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 44, this claim is essentially identical to Claim 32 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 45, this claim is essentially identical to Claim 33 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 46, this claim is essentially identical to Claim 34 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 47, this claim is essentially identical to Claim 35 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 48, this claim is essentially identical to Claim 36 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 49, this claim is essentially identical to Claim 37 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 50, this claim is essentially identical to Claim 38 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 51, this claim is essentially identical to Claim 39 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 52, this claim is essentially identical to Claim 40 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 53, this claim is essentially identical to Claim 41 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 54, this claim is essentially identical to Claim 42 and is obvious for the same reasons as set forth in that claim.  



Response to Arguments
5.	Applicant's arguments set forth in the Amendment have been fully considered but they are not persuasive.  
	With regard to §103, Applicant’s arguments regarding the effective filing date of the Mannix reference are deemed moot in view of the above explanation for the effective filing date of the instant application – September 10, 2013.  The non-provisional filing date of Mannix is March 14, 2013; therefore, the published version of this cited reference is prior art to the instant application in its entirety.
	Secondly, Applicant argues as follows:
	
    PNG
    media_image2.png
    241
    686
    media_image2.png
    Greyscale

	Putting aside (at least for the moment) issues under §112(b) – (how much time is “sufficient?”), as well as related issues of “intended use” or “intended result” (see MPEP 2103 (I)(C)(A) and 2111.04), the Office respectfully disagrees.  
	Mannix is in the exact same field of endeavor as the claimed invention – to mitigate the unfairness that can occur in high-frequency trading (HFT) due to the advantage of data speeds that some traders may have over another.
	“[0013] Participants, regulators, and observers of commodity and security markets may be concerned that the explosive growth of high-frequency digital trading is somehow excessive, costly, unfair, and/or destabilizing. The digitization of the trading infrastructure, in combination with ubiquitous but fleeting information asymmetries, has stimulated a dramatic expansion of racing (e.g., the wasteful expenditure of resources in a contest to trade ahead of other market participants). Racing—like its cousin, queuing—is an example of a directly unproductive profit-seeking (DUP) activity whose costs erode the gains from trade that otherwise would be available to participants in the market. Racing may be reduced through the optional use of randomizing temporal buffers in the order flow. By slightly slowing the pace of trading, for example, such buffers may allow market-data dissemination processes to saturate (e.g., allow information asymmetries to dissipate) faster than order execution processes, so that price discovery and trading may operate more efficiently in an environment with more symmetrical information. By decoupling order flow from market-data flow, this may also reduce chaotic feedback instabilities that may affect automated trading markets.”  (emphasis added) 

	Further, Mannix teaches that the “asymmetries” of HFT can be mitigated (“more symmetrical information”) by introducing certain delays into the flow of trade orders (“order flow”) and completed trades (“market-data flow”).  Clearly, to a person of ordinary skill in the art, Mannix teaches that trades should not occur until all trades have “symmetrical” access to market information, i.e., one order is not executed until a market data update is received from another market.  This evident by the following quotation from Mannix:
	“[0032] The information asymmetries that drive this inefficiency arise because news does not break instantaneously. Those who learn news first may profit by placing orders to buy or sell securities, later unwinding their position after prices have adjusted. News traders may expend real resources in an attempt to surf the leading edge of any bit of breaking news. Noise traders—those whose have some exogenous reason to trade, rather than any particular news—will widen bid-ask spreads, withdraw temporarily from a turbulent market, or otherwise take defensive action in response to the heightened risk of being on the wrong end of a trade. This is the lemon effect: the classic description of a market impaired by information asymmetries.”   (emphasis added) 

	Whether the delay is by lottery or random, the Claim does not differentiate – all that is required is that an order is not executed until some additional time has passed before “news” from another market center has been received at the exchange.  Thus, while orders in Mannix are waiting in the buffer or queue, a person of ordinary skill in the art will readily understand that the recited market data will be received from another market center.  It is inevitable.  It is inevitable in Mannix because the stated goal in that reference is “symmetrical [access to market] information, “ so that price discovery and trading may operate more efficiently in an environment with more symmetrical information. By decoupling order flow from market-data flow, this may also reduce chaotic feedback instabilities that may affect automated trading markets.”  See [0013] quoted above.  
	Stated another way, by “delaying” order flow from market data flow – that is, by delaying execution of orders until market data can be received in a symmetrical way – “feedback” (market data is considered feedback) instabilities are mitigated.  Also note that the Claim does not require that the latency be “non-random,” only that it be latency.  
	Furthermore, Applicant argues that Mannix does not teach a “second additional latency.”  However, Mannix clearly teaches two latencies:  (1) received orders are not executed right away; and (2) received orders are not “exposed” to the market right away.  (See at least [0036] – [0038].)   Such delay in “exposure” is considered to constitute the recited “dissemination” of market data step.
	As to how the latency is introduced, Mannix teaches the use of a “buffer” which is considered to constitute the recited “transmission medium of a physical characteristic.”  (See at least [0036] – [0038].)   
	The rejection is maintained.
	OFFICE NOTE:  An interview is encouraged – using the AIR form mentioned below – as noted above.  

Conclusion
6.	Applicant should carefully consider the following in connection with this Office Action:
	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. inducing latency in a communications network by means of various hardware and software technologies). 
	Therefore, in addition to the above prior art references cited and applied in connection with this Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2010/0332650 to Aisen et al.  This reference is relevant to the features of delaying the timing of order execution.
	Non-Patent Literature:
	Larry Harris, “Stop the high-frequency trader arms race,” Financial Times, Opinion, FT Trading Room, December 27, 2012.
	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

January 27, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691